                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 SAMUEL LOVE,                                       Case No. 18-cv-05366-VC
                Plaintiff,
                                                    ORDER TO SHOW CAUSE
         v.

 VINCENT Y. CHIN, et al.,
                Defendants.



       Plaintiff is ordered to show cause why this case should not be dismissed under Rule 41(b)

for failure to prosecute. At yesterday’s telephonic case management it became clear that the

plaintiff simply filed this lawsuit in August 2018 and allowed it to sit on the docket, doing

nothing to advance it, for roughly five months. A written response is due by March 5, 2019, at

which point the matter will be deemed submitted unless the Court specifies otherwise.


       IT IS SO ORDERED.

Dated: February 20, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
